Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting the defendant of a violation of the Alcoholic Beverage Control Law, unanimously affirmed. While the record is meager and the facts should have been developed in a more full and orderly manner, the evidence justified a finding that the defendant possessed liquor in his premises for the purpose of sale and consumption thereon. These circumstances were proved: the coming and going of at least a dozen men between ten-forty-five a. m. and eleven-fifteen a. m.; the intoxicated condition of some of them; that the defendant took a jug from a table and proceeded toward the yard back 'of the building; the smashed jug in the yard immediately after that incident; the presence of liquid on defendant’s hands immediately after that incident; the presence of men seated at the table with glasses before them which contained alcohol or liquor conforming to the definitions in subdivisions 1 and 19 of section 3 of the Alcoholic Beverage Control Law. These facts all indicate that defendant conducted an unlicensed commercial establishment or low type groggery and that he possessed and offered liquor for sale therein. These circumstances are not consistent with the hypothesis of innocence and negative the view that the premises were being used for private social purposes. There is no proof of the latter. It could only be considered if it were the subject of proof on behalf of the defendant. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.